(AMERICAN BEACON FUNDS LOGO) PROSPECTUS March 1, 2010 Balanced Fund INSTITUTIONAL CLASS [AADBX] Y CLASS [ACBYX] INVESTOR CLASS [AABPX] ADVISOR CLASS [ABLSX] Large Cap Value Fund INSTITUTIONAL CLASS [AADEX] Y CLASS [ABLYX] INVESTOR CLASS [AAGPX] ADVISOR CLASS [AVASX] RETIREMENT CLASS [ALCRX] Large Cap Growth Fund INSTITUTIONAL CLASS [ALCGX] Y CLASS [ACLYX] Mid-Cap Value Fund INSTITUTIONAL CLASS [AACIX] Y CLASS [ACMYX] INVESTOR CLASS [AMPAX] ADVISOR CLASS [AMCSX] Small Cap Value Fund INSTITUTIONAL CLASS [AVFIX] Y CLASS [ABSYX] INVESTOR CLASS [AVPAX] ADVISOR CLASS [AASSX] RETIREMENT CLASS [ASCVX] International Equity Fund INSTITUTIONAL CLASS [AAIEX] Y CLASS [ABEYX] INVESTOR CLASS [AAIPX] ADVISOR CLASS [AAISX] RETIREMENT CLASS [ABIRX] Emerging Markets Fund INSTITUTIONAL CLASS [AEMFX] Y CLASS [ACEYX] INVESTOR CLASS [AAEPX] High Yield Bond Fund INSTITUTIONAL CLASS [AYBFX] Y CLASS [ACYYX] INVESTOR CLASS [AHYPX] Retirement Income and Appreciation Fund Y CLASS [ACRYX] INVESTOR CLASS [AANPX] Intermediate Bond Fund INSTITUTIONAL CLASS [AABDX] Y CLASS [ACTYX] INVESTOR CLASS [ABIPX] Short-Term Bond Fund INSTITUTIONAL CLASS [AASBX] Y CLASS [ACOYX] INVESTOR CLASS [AALPX] Treasury Inflation Protected Securities Fund INSTITUTIONAL CLASS [ATPIX] Y CLASS [ACUYX] INVESTOR CLASS [ABTPX] The Securities and Exchange Commission does not guarantee that the information in this prospectus or any other mutual fund’s prospectus is accurate or complete, nor does it judge the investment merits of the Fund.To state otherwise is a criminal offense. (AMERICAN BEACON FUNDS LOGO) Table of Contents Fund Summaries Balanced Fund 1 Large Cap Value Fund 6 Large Cap Growth Fund 10 Mid-Cap Value Fund 14 Small Cap Value Fund 18 International Equity Fund 22 Emerging Markets Fund 27 High Yield Bond Fund 32 Retirement Income and Appreciation Fund 37 Intermediate Bond Fund 42 Short-Term Bond Fund 47 Treasury Inflation Protected Securities Fund 51 Additional Information About the Funds 55 Additional Information About Investment Policies and Strategies 55 Additional Information About Investments 57 Additional Information About Risks 58 Additional Information About Performance Benchmarks 63 Fund Management 66 The Manager 66 The Sub-Advisors 67 Valuation of Shares 77 About Your Investment 77 Purchase and Redemption of Shares 77 General Policies 83 Frequent Trading and Market Timing 84 Distributions and Taxes 86 Additional Information 87 Distribution of Fund Shares 87 Portfolio Holdings 87 Delivery of Documents 88 Financial Highlights 88 Back Cover 111 i Prospectus American Beacon Balanced FundSM Investment Objective The Fund’s investment objective is income and capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Share classes Institutional Y Investor Advisor Management fees 0.23% 0.23% 0.23% 0.23% Distribution and/or service (12b-1) fees 0.00% 0.00% 0.00% 0.25% Other expenses 0.37% 0.47% 0.66% 0.61% Acquired Fund Fees and Expenses 0.01% 0.01% 0.01% 0.01% Total annual fund operating expenses1 0.61% 0.71% 0.90% 1.10% (1) The Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets provided in the Fund’s Financial Highlights table, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share classes 1 year 3 years 5 years 10 years Institutional $62 $195 $340 $762 Y $73 $227 $395 $883 Investor $92 $287 $498 $1,108 Advisor $112 $350 $606 $1,340 Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 57% of the average value of its portfolio. Principal Investment
